— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered July 13, 1984, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial by the admission into evidence of testimony that a large sum of money was recovered from him at the time of his arrest for a single sale of narcotics is without merit. The defendant made no objection to the initial testimony by a police officer that money was recovered from the defendant; therefore, the issue has thus not been preserved for appellate review. In addition, it was the defendant, on cross-examination of that same officer, who elicited testimony as to the amount of money recovered ($325), and thus, if the defendant suffered prejudice, it was caused by his own actions (cf. People v Lizzarra, 70 AD2d 572; People v Jones, 62 AD2d 356). Thus, the court properly denied the defense request for a “limiting” instruction.
Finally, the trial court did not err in denying defense counsel’s request that the jury be permitted to view the scene of the crime (see, People v Rao, 107 AD2d 720). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.